DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 9, 13, 19-22, 25, 31, 51-55 and 57 in the reply filed on 04/05/2022 is acknowledged.
Claim 56 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Species election of SEQ ID NOs: 1219-1222, 1231-1232, 1269-1271 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 contains limitation that refer to one or more tables.
MPEP 2173.05(s) states in part:
Where possible, claims are to be complete inthemselves. Incorporation by reference to a
specific figure or table is permitted only in exceptional circumstances where there is no
practical way to define the inventionin words and where it is more concise to incorporate by
reference than duplicating a drawing or table into the claim.

In the instant case, Table 4 is referred to for the purpose of claiming siRNAs, which can be easily incorporated into the claims by sequence identifiers.

Claim 51 recites closed language phrase “consists of” defining the sense strand, which is followed by open language phrase “sense strand comprises” in the seventh line of the claim, therefore it is unclear what exactly constitutes the sense strand claimed. Further claim recites that antisense strand consisting of specific SEQ ID NOs (closed language) further comprises 3’-overhang sequence, also creating unclarity in what constitutes antisense strand.
Claims 52-55 are rejected based on their dependency on claim 51.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 19 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends on claim 1 and adds a limitation that oligonucleotides claimed in claim 1 are complementary to SEQ ID NOs: 1233-1244, with a region of complementarity of 15 contiguous nucleotides in length. According to Example 1 of instant specification oligonucleotides claimed in claim 1 are complementary to SEQ ID NOs: 1233-1244, with a region of complementarity of 15 contiguous nucleotides in length, therefore claim 5 does not further limit claim 1.
Claims 19 and 22 originally depend on claim 13 and add limitations of sense strand comprising stem-loop such as S1-L-S2 with GAAA loop. All sequences of sense strands recited in claim 13 already comprise such stem-loop at 3’ end, wherein the loop is GAAA, therefore claims 19 and 22 do not further limit claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 9, 25, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) oligonucleotides of antisense strand comprising SEQ ID NOs: 1193-1232, 1257-1265, 1269-1271 and oligonucleotides of sense strand complementary to those. According to instant specification antisense strand oligonucleotides are fully complementary to mRNA (see Table 4), such mRNA is a product of nature. Further such antisense oligonucleotide can be DNA, because the definition of oligonucleotide from instant paragraph [0042] does not exclude such possibility. Such DNA is a natural part of the gene coding for PCSK9 and because the DNA is double-stranded it would include instantly claimed antisense oligonucleotides. Limiting such oligonucleotides by length does not make them not natural products, because they are still a part of a natural DNA. This judicial exception is not integrated into a practical application because claims are drawn to oligonucleotides themselves. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional limitations simply further define complementarity level and length of oligonucleotides, which are both a part of natural DNA.
Amending claims to recite duplexes of RNA oligonucleotides (siRNAs) or specific duplexes comprising sense strands of instant SEQ ID NOs: 1153-1192, 1248-1256 and 1266-1268 would overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession Number AY829011, cited from IDS.
GenBank Accession Number AY829011 recites complete coding sequence for PCSK9 gene, which comprises sequence 100% complementary to instant SEQ ID NO: 1219 (see the gene sequence), meaning that complementary strand of DNA comprising the gene sequence comprises SEQ ID NO: 1219 itself.
The limitation of preamble “for reducing expression of PCSK9” is of intended use and therefore is not given patentable weight.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinkle et al (WO 2012/058693, May 2012, cited from IDS).
Hinkle et al disclose siRNAs comprising sense and antisense strands and targeting PCSK9 (see Abstract, lines 16-22 on page 3). Table 2 presents such siRNAs with antisense strand of 21 nucleotides with 19 contiguous nucleotides fully complementary to PCSK9 mRNA with sense and antisense strand forming duplex of 19 nucleotides (see Table 2). Further Hinkle et al teach that sense and antisense strands can be connected by hairpin loop with some unpaired nucleotides (see lines 3-9 on page 14), same as stem-loop from instant claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 9, 20-21, 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle et al, above, and GenBank Accession Number AY829011, cited from IDS.
Teachings of Hinkle et al are discussed above. Further Hinkle et al teach design of siRNAs targeting PCSK9 based on mRNA sequence of PCSK9 (see bridging paragraph between pages 78 and 79, lines 4-27 on page 79) and further testing of siRNAs to identify most effective ones (see Example 3 on pages 81-83). Hinkle et al teach that antisense and sense strands can be 15-30 nucleotides long (see lines 14-15 on page 14) and can comprise overhangs of 1-2 nucleotides (see lines 14-16 on page 15).
Hinkle et al do not teach siRNAs comprising antisense strand of instant SEQ ID NOs: 1219-1222, 1231-1232, 1269-1271, with specific lengths of antisense and sense strands.
Teachings of GenBank Accession Number AY829011 are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to design siRNAs targeting PCSK9 based on teachings of Hinkle et al and GenBank Accession Number AY829011. One of the ordinary skill in the art would be motivated to do so to design new siRNAs targeting PCSK9 based on mRNA sequence provided by GenBank Accession Number AY829011 and using teachings of Hinkle et al, testing the designed siRNAs and selecting the most effective ones, arriving at instant invention. It would be a matter of ordinary optimization to define the lengths of sense/antisense strands.

Improper Markush Rejection
Claims 1-3, 5, 6, 9, 13, 19, 22, 25, 31, 51-55 and 57 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature
and/or a common use that flows from the substantial structural feature for the following
reasons:
Sequences from Table 4 (claim 57), which include SEQ ID NOs: 1193-1232, 1257-1265, 1269-1271 (claim 1), do not share any common structural feature; 
Sequences from Table 4 (claim 57), which include SEQ ID NOs: 1193-1232, 1257-1265, 1269-1271 (claim 1), do not share a common use flowing from the substantial structural feature, because they bind different regions of PCSK9 mRNA.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to elected species will overcome the rejection.

Allowable Subject Matter
SEQ ID NOs: 1153-1192, 1248-1256 and 1266-1268 are free of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635